Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-20 are cancelled.
Claim 1, filed February 11, 2020, is examined on the merits.
IDS, filed March 30, 2020, has been considered.
Claim 1, line 1, recites “a a set.”  It is suggested that Applicant correct the typographical error.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) steps of “identifying a particular content item, a relevancy score associated with the particular content item, and a set of categories to which the particular content item is classified as related; based on a set of glossaries associated with the set of categories, calculating a set of affinity scores that each represents a degree of relevancy between the particular content item and a category in the set of categories; and modifying the relevancy score associated with the particular content item based on the calculated set of affinity scores.”
In claim 1, the step to “identifying a particular content item, a relevancy score…”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “identifying a particular content item, a relevancy score…” limitation falls under the category of a mental process in that a person could identify a relevant score by assigning a value to a content item.  This interpretation appears in line with the specification which describes “the affinity scoring engine 130 in this example (1) performs the affinity determination for content that is pre-processed (e.g., classified) …” (page 6, lines 4-11).
In claim 1, the step to “calculating a set of affinity scores that each represents a degree of relevancy between the particular content item and a category in the set of categories…”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “calculating a set of affinity scores that each represents a degree of relevancy between the particular content item and a category in the set of categories…” limitation falls under the category of a mental process in that a person could identify a relevant score by assigning a value to related content items.  This interpretation appears in line with the specification which describes “the affinity scoring engine 130 in this example (1) performs the affinity determination for content that is pre-processed (e.g., classified) to generate a relevancy score of the content and several industries to which the content is identified as relevant …” (page 6, lines 4-11)
In claim 1, the step to “modifying the relevancy score associated with the particular content item based on the calculated set of affinity scores…”, is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “modifying the relevancy score associated with the particular content item based on the calculated set of affinity scores…” limitation falls under the category of a mental process in that a person could adjusting a relevant score by assigning a value to related content items.  This interpretation appears in line with the specification which describes “modifies the relevancy score of the content based on the affinity determination. In some embodiments, a 10 relevancy score quantifies the association (e.g., “aboutness”’) of a particular piece of content to a category (a set of industries in this example)…” (page 6, lines 4-11) 
The judicial exception is not integrated into a practical application.  The claim is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fuks et al. (Fuks hereafter, US 2003/0018659 A1).
In regard to claim 1, Fuks discloses a method for determining a relatedness of content items to categories, the method comprising:identifying a particular content item, a relevancy score associated with the particular content item, and a set of categories to which the particular content item is classified as related (page 3, [0049], e.g. document-category classification scores); based on a set of glossaries (page 1, [0010], e.g. propositions are taken from a predefined list, and [0012], e.g. A list of keywords that are related to each proposition is defined in advance, and then a proposition is offered, once its related keywords are used in the query) associated with the set of categories, calculating a set of affinity scores that each represents a degree of relevancy between the particular content item and a category in the set of categories (page 3, [0050], e.g. category relevancy scores are calculated); andmodifying the relevancy score associated with the particular content item based on the calculated set of affinity scores (page 4, [0057], e.g. it may be required to re-calculate some or all of the Document-category classification scores, e.g. in the case that the corpus of documents is determined dynamically, or 
CONCLUSION
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152